             Case 5:19-cv-06523-EJD Document 18 Filed 03/25/20 Page 1 of 3




1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                       UNITED STATES DISTRICT COURT
9
                      NORTHERN DISTRICT OF CALIFORNIA
10
                                                              Case No.
11
                                                           )
       LINDA WEI,
12                                                         )
       Plaintiff,
                                                           ) 5:19-cv-06523-EJD
13     vs.
                                                           )
       CITIBANK, N.A.
14
                                                           ) JOINT STIPULATION TO
       Defendant.
15                                                         ) DISMISS WITH PREJUDICE
                                                           )
16

17         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
18
     and Defendants by and through their undersigned counsels, that pursuant to
19
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
20
     action is hereby dismissed in its entirety with prejudice. Each party shall bear
21
     their own costs and attorney fees.
22                      Respectfully submitted March 25, 2020
23
                                         By: s/ Todd M. Friedman, Esq.
24
                                               Todd M. Friedman
25                                            Attorney for Plaintiff
26                                            By: s/ Marcos Sasso Esq.
                                                     Marcos Sasso
27                                                Ford & Harrison LLP
                                               Attorneys for Defendants
28




                                      Stipulation to Dismiss- 1
            Case 5:19-cv-06523-EJD Document 18 Filed 03/25/20 Page 2 of 3




1
                                     Signature Certification
2
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
3
     Policies and Procedures Manual, I hereby certify that the content of this
4
     document is acceptable to counsel for Defendant and that I have obtained their
5
     authorization to affix their electronic signature to this document.
6

7
     Dated: March 25, 2020
8
                               LAW OFFICES OF TODD M. FRIEDMAN , P.C.
9

10                                      By: _ s/ Todd M. Friedman, Esq.
                                               Todd M. Friedman
11
                                                 Attorney for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
             Case 5:19-cv-06523-EJD Document 18 Filed 03/25/20 Page 3 of 3




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on March 25, 2020 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on March 25, 2020 to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                    s/ Todd M. Friedman, Esq
                                      Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
